

117 S402 IS: Network Security Trade Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 402IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Thune (for himself, Ms. Stabenow, Mrs. Fischer, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 to include a trade negotiating objective relating to addressing the security of the global communications infrastructure.1.Short titleThis Act may be cited as the Network Security Trade Act of 2021.2.Trade negotiating objective relating to security of communications networksSection 102(a) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(a)) is amended—(1)in paragraph (14), by striking ; and and inserting a semicolon;(2)in paragraph (15), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(16)to ensure that the equipment and technology that create the global communications infrastructure are not compromised by addressing—(A)barriers to the security of communications networks and supply chains; and (B)unfair trade practices of suppliers of communications equipment that are owned, controlled, or supported by a foreign government..